Order insofar as appealed from unanimously reversed on the law without costs, cross motion granted and complaint against defendants Tina Louise Borrelli and Richard P. Colline, Jr., dismissed. Memorandum: Plaintiff The Travelers Insurance Companies (Travelers) insured property owned by defendants Tina Louise Borrelli and Richard P. Colline, Jr. After the roof collapsed, Borrelli and Colline filed a proof of loss in the amount of $622,590, listing as other parties who had an interest in or an encumbrance on the property defendants Rin Tin Development Corporation (Rin Tin), B. Joseph Checho, Virginia A. Checho and Rósele Chamberlain. Travelers rejected the proof of loss, and Borrelli and Colline commenced a breach of contract action against Travelers, identified therein as The Travelers Insurance Company of North America. Travelers as plaintiff in appeal Nos. 1 and 2 and The Travelers Insurance Company of North America as